Citation Nr: 1723364	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-22 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mixed personality disorder.

2.  Entitlement to service connection for bilateral blisters of the hands, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral fungus of the feet, to include as due to herbicide exposure.

4.  Entitlement to service connection for a toenail disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that proceeding is associated with the record.  

The Board notes that an issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
 
The Board notes that additional VA medical records were associated with the claims file after the most recent supplemental statement of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, a remand is necessary to obtain a fully adequate VA examination.  The Veteran was afforded a VA examination in March 2017 during which the examiner determined that he did not meet the diagnostic criteria for PTSD.  Rather, the examiner diagnosed the Veteran with other specified personality disorder with mixed personality features.  However, the examiner did not provide an opinion as to whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.  Moreover, the examiner stated there was no documentation related to the Veteran's reported traumatic military experiences in the claims file.  However, the Board notes that the Veteran reported stressors related to exposure to hostile military activity during his service in Vietnam, including weapons fire.  His service personnel records include a DD Form 215 that shows he was awarded the Vietnam Service Medal with one bronze service star.   Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, the Veteran submitted a September 2014 statement from J.D. (initials used to protect privacy).  J.D. reported that he served in the Republic of Vietnam and that his company mission involved providing support for the Army Special Forces.  He stated that the Veteran served as a door gunner on his ship.  In addition, J.D. noted that he recently learned from a member of his unit that the Veteran had been captured during service.  On remand, the AOJ should undertake additional efforts to attempt to verify the Veteran's stressors, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressor outlining all efforts to corroborate the stressor.

In addition, in his August 2009 notice of disagreement, the Veteran reported that his pay records should reflect that he received combat pay.  On remand, the AOJ should obtain pay records for the Veteran's period of service in the Republic of Vietnam.  

Regarding the claims for service connection for bilateral foot fungus and bilateral toenail disorders, the Board notes that the Veteran has not been afforded a VA examination in connection with his claims.  The Veteran contends that his bilateral foot fungus and toenail disorders had their onset during service and have continued since that time.  See, e.g., August 2009 VA primary care record; March 2017 Board hearing transcript at 10.  A July1962 service treatment record noted diagnoses of recurrent tinea pedis.  In addition, the Veteran's VA medical records show diagnoses of onychomycosis, dermatophytosis of the nail, and tinea unguium.  See, e.g., November 2009 and February 2010 VA podiatry records.  

Moreover, the Veteran has contended that his bilateral foot fungus and toenail disorders are due to exposure to herbicide agents during service.  See February 2009 claim.  His service personnel records reflect that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  Although the Veteran's claimed bilateral foot fungus and toenail disorders are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For these reasons, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's bilateral foot fungus and toenail disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Regarding the claim for service connection for bilateral blisters of the hands, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  The Veteran has contended that his skin disorder of the hands is due to exposure to herbicide agents during service.  He also testified that his disorder had its onset during service while he was stationed in Germany and that he has experienced intermittent skin problems since that time.  See March 2017 Board hearing transcript at 7.  The Veteran's VA medical records reflect that he has a current diagnosis of dyshidrotic eczema.  See, e.g., July 2010 VA medical record.  Moreover, as stated above, the Veteran is presumed to have been exposed to herbicide agents.  Therefore, a remand is necessary to obtain a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

During the March 2017 Board hearing, the Veteran testified that he received in-service mental health treatment.  See March 2017 Board hearing transcript at 20. However, the Board notes that these records are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any inpatient or clinical records that may be available.  

The Veteran also reported that he started receiving VA mental health treatment in approximately 2005.  See March 2017 Board hearing transcript at 24.   However, the earliest VA mental health treatment records currently associated with the claims file are dated in March 2009.  Therefore, the AOJ should attempt to obtain any outstanding VA medical records.  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder, bilateral foot fungus, toenail disorder, and blisters of the hands.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from 2005 to March 2009; the Cleveland Vet Center dated from October 2016 to the present; and the Cleveland VAMC dated from January 2017 to the present.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ should contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from June 1962 to June 1965.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

3.  The AOJ should complete any necessary efforts to corroborate the Veteran's stressors, and if it is not possible to do so, enter a formal finding on a lack of information required to verify stressors outlining all efforts to corroborate the stressor.  The AOJ should specifically consider the September 2014 statement from J.D. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot fungus and toenail disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the July 1962 service treatment record that noted a diagnosis of recurrent tinea pedis.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should identify any bilateral foot fungus and toenail disorders that have been present during the appeal period.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, including exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

(a)  For each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

(b)  With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.  

(c)  If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




